Citation Nr: 1213301	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  06-17 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed anxiety disorder.  



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued in January 2004 by the RO.  

In January 2008, the Veteran testified at a hearing held before a Decision Review Officer (DRO) at the RO.  

The Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge in September 2010.  The transcripts of hearings are associated with the record.  

The Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for further development of the record in November 2010.  

Of preliminary importance, in Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a veteran's claim for posttraumatic stress disorder (PTSD) was not limited only to the his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet.App. at 5 (2009).  

However, a different result is reached when the evidence supports the service connection of a disability, and there is no indication the claimant was seeking benefits for that disability or the symptoms he was experiencing that are associated with that disability.  Clemons, 23 Vet.App. at 7 (citing Brannon v. West, 12 Vet.App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek ... service connection")).  

The essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

In this case, the Veteran has made clear his intent to seek benefits for an acquired psychiatric disorder, including filing separate claims for anxiety disorder and for PTSD, as evidenced by his original claim, his VA Form 9, Appeal to Board of Veterans' Appeals, and various lay statements submitted by him, which discussed his anxiety disorder and PTSD symptoms.  

As will be discussed, service connection for PTSD was previously granted, and a 30 percent rating was assigned, effective on September 16, 2003.  

Unfortunately, the appeal once again is being remanded to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Board notes that a January 2012 rating decision issued in February 2012 implemented a November 2010 decision of the Board that had granted service connection for PTSD.  

The issue of service connection for an anxiety disorder was remanded at that time as the matter had been certified to the Board after the issuance of an April 2006 Statement of the Case (SOC) that did not address additional pertinent evidence associated with the claims file.  

An SSOC was issued in February 2012 and addressed the denial of service connection for an anxiety disorder on the basis that a grant was prohibited by the provisions of 38 C.F.R. § 4.14, in that diagnoses of PTSD and an anxiety disorder represented the same disability.  

Pyramiding, which is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  

However, in Amberman, the Federal Circuit recognized that separately diagnosed psychiatric conditions could be service connected, but could not be separately rated unless they resulted in different manifestations.  570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  

The Federal Circuit found that it was possible that evidence could be received that reflected that two conditions resulted in different manifestations, thus allowing the two conditions to be separately rated.  Id.  

For example, the Federal Circuit noted that "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability."  Id.  

To the VA treatment records, dated from January 2003, show separate diagnoses of PTSD and anxiety disorder, the VA examinations have only addressed the currently service-connected PTSD, and failed to discuss whether a diagnosis of anxiety disorder could be sustained.   

Moreover, as in Amberman, to the extent that the service-connected PTSD and the claimed anxiety disorder are evaluated under the same rating criteria, it remains unclear on this record as to whether the rating of each would be duplicative and overlapping.  

Thus, further development is required to determine the current nature and extent of the service-connected acquired psychiatric disability.  

Further, the VA treatment records and examination reports addressing the various psychiatric disorders show at times that he has Axis III diagnoses of ongoing respiratory distress and concerns about cancer reoccurrence, as well as osteoporosis, carcinoma of the lung, hepatitis B, chronic obstructive pulmonary disease, diverticulosis, colon, and benign essential hypertension.  

Moreover, during his hearing, the Veteran testified that the currently service-connected residuals of lung cancer was a factor that contributed to development of his claimed psychiatric conditions. 

Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4).  

The Board also notes that the Veteran has not yet been provided with sufficient notice addressing the types of evidence needed to substantiate a claim of secondary service connection, to include the provisions of 38 C.F.R. § 3.310.   

Finally, the Board reviewed the Virtual VA electronic records as well and found no medical records in the Veteran's electronic record.  Hence, any outstanding medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding VA clinical records dealing with treatment provided to him for any claimed psychiatric disorder.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO should furnish the Veteran with a notice letter addressing the type of evidence needed to substantiate a claim of secondary service connection, to include the requirements of 38 C.F.R. § 3.310, and the relative duties of VA and the claimant in obtaining such evidence.  The RO should also ask that he identify any source of non-VA treatment for his claimed psychiatric disorder, and to furnish a signed authorization for release of information from each identified non-VA health care provider.  

3.  The RO then should schedule the Veteran for a VA examination in order to determine the nature and likely etiology of the claimed anxiety disorder and to ascertain the current severity of the already service-connected PTSD.  

The claims file, to include a complete copy of this REMAND, should be made available to the VA examiner for review, and the resulting report should reflect that the entire record had been reviewed.  

After examining the Veteran and reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that he had another diagnosed psychiatric disability manifested by anxiety that had its clinical onset during his period of active service or otherwise was caused or aggravated by a service-connected disability.  

In addition, after examining the Veteran and reviewing the entire record, the VA examiner also should provide detailed findings as to the disabling manifestations attributable to the service-connected PTSD and identify the extent of any resulting disability.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  After completing all indicated development, the RO should readjudicate any claim remaining on appeal to include that involving secondary service connection for a claimed anxiety disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with an SSOC and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


